Judge McCLELLAND
(dissenting in part and concurring in part).
I dissent from the Court’s finding of factual insufficiency on specification one of indecent acts with a minor, the specification concerning sexual activity in a car. In my view, sexual activity in a car, absent extraordinary facts such as curtains in the car or significant obstacles to other persons reaching the location of the car, is open and notorious, so as to satisfy the element of indecency. Notwithstanding trial counsel’s characterization of the location as “off in the boonies in the middle of nowhere,” the evidence, showing that the location was a public parking lot behind the Coast Guard station and near the beach, clearly supports the inference of reasonable risk of observation by others.
I concur with the rest of the Court’s opinion.
Appendix 1
Frazier v. McGowan, (C.G.Ct.Crim.App. 1998) (order granting petitioner’s motion to attach documents and denying petitioner’s motion for extended deferral of confinement)
DeMauri M. FRAZIER, Seaman Apprentice, U.S. Coast Guard, Petitioner, v. Radm J.F. McGOWAN, Commander, U.S. Coast Guard, Ninth Coast Guard District, and The United States, Respondents.
20 Nov. 1998.
PETITIONER’S MOTION TO EXTEND DEFERRAL OF CONFINEMENT AND MOTION TO ATTACH DOCUMENTS FILED WITH THIS COURT ON 12 NOVEMBER 1998
Misc. Docket No. 001-98.
CGCMG 0138.
ORDER — EN BANC
On 12 November 1998, Petitioner filed a Motion to Extend Deferral of Confinement until the pending review of his ease by this Court under Article 66, UCMJ, becomes final under Article 76, UCMJ. A Motion to Attach Documents was also included. In response, the Court issued an order on 12 November 1998 noting Petitioner’s assertion that the Government intended to confine him immediately upon close of business 13 November 1998 and, for that reason, the Court temporarily continued the deferral of his confinement until such time as the motion for extended deferral is acted upon. The Government filed its opposition to Petitioner’s motion on 19 November 1998, indicating, among other things, that Petitioner had filed a motion with the Court of Appeals for the Armed Forces on 13 November 1998 for reconsideration of its order denying Petitioner’s writ appeal petition.
It appears that jurisdiction exists in this Court with respect to review pursuant to Article 66, UCMJ, and in the Court of Appeals for the Armed Forces with respect to the motion for reconsideration of its denial of the writ appeal petition. Treating the mo*508tion for extended deferral of confinement as a matter for this Court to act upon as part of the Article 66, UCMJ, review, it is, by the Court, this 20th day of November 1998,
ORDERED:
That Petitioner’s Motion to Attach Documents is hereby granted and Petitioner’s Motion for Extended Deferral of Confinement is denied. The earlier deferral of confinement by this Court is hereby rescinded effective 1 December 1998.